Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.105 Filed 02/08/21 Page 1 of 51




 1   Steven R. Weinmann (SBN 190956)
     Steven.Weinmann@capstonelawyers.com
 2   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 3   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 4   Trisha K. Monesi (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
 5   Capstone Law APC
     1875 Century Park East, Suite 1000
 6   Los Angeles, California 90067
     Telephone: (310) 556-4811
 7   Facsimile: (310) 943-0396
 8   Joshua H. Haffner, SBN 188652
     (jhh@haffnerlawyers.com)
 9   Graham Lambert, SBN 303056
     (gl@haffnerlawyers.com)
10   HAFFNER LAW PC
     445 South Figueroa Street, Suite 2625
11   Los Angeles, California 90071
     Telephone: (213) 514-5681
12   Facsimile: (213) 514-5682
13
     Attorneys for Plaintiffs
14
                          UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
     COREY GERRITSEN, SARA                      Case No.: 2:19-cv-08268-AB-KS
17   ELICE, JUSTIN BAGLEY and                   SECOND AMENDED CLASS ACTION
18   ELIZABETH BAGLEY, and                      COMPLAINT FOR:
     MARCUS SWINDLE individuals;
19                                              (1) Violations of California’s Consumers
     on behalf of themselves and all                Legal Remedies Act
20   others similarly situated;                 (2) Breach of Implied Warranty pursuant
                                                    to Song-Beverly Consumer Warranty
21                                                  Act
                         Plaintiffs,            (3) Violations of Unfair Competition Law
22         v.                                   (4) Breach of Express Warranty
                                                (5) Breach of Implied Warranty under the
23                                                  Magnuson-Moss Warranty Act
     FCA US, LLC,                               (6) Unjust Enrichment
24                                              DEMAND FOR JURY TRIAL
                         Defendant.
25
26
27
28

                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.106 Filed 02/08/21 Page 2 of 51




 1         1.     Plaintiffs Corey Gerritsen (“Gerritsen”) Sara Elice (“Elice”), Justin
 2   Bagley and Elizabeth Bagley (“Bagleys”), and Marcus Swindle (“Swindle”)
 3   (collectively “Plaintiffs”) bring this action for themselves and on behalf of all
 4   persons in the United States who purchased or leased any 2017-2019 Chrysler
 5   Pacifica or 300 Vehicles equipped with FCA US. LLC’s “UConnect” infotainment
 6   system (“Class Vehicles”) designed, manufactured, marketed, distributed, sold,
 7   warranted, and/or serviced by FCA US, LLC. (“FCA” or “Defendant”). Plaintiffs
 8   allege as follows:
 9                                    INTRODUCTION
10         2.     This is a consumer class action concerning FCA’s failure to disclose
11   material facts regarding a safety defect in the Class Vehicles sold to consumers and
12   FCA’s failure to fulfill its warranty obligations with respect to that defect.
13         3.     There are specific standards that all automobile manufacturers must
14   comply with. This case is based on FCA’s breach of these standards. When FCA
15   sells a vehicle, it has a duty to the customer that the vehicle operates properly and
16   safely. When FCA discovers a defect, it must disclose the defect when it sells its
17   vehicles and has an obligation to correct the defect or cease selling the vehicles.
18   When FCA touts the benefits of a new technology in its vehicles, it must test the
19   technology to ensure that it functions properly and as represented. When FCA
20   provides warranties to customers, FCA is bound to stand by them. FCA failed to
21   meet all of these standards when it sold or leased the putative Class Vehicles
22   equipped with the defective UConnect “infotainment” system.
23         4.     FCA manufactured, marketed, distributed, and sold the Class Vehicles
24   without disclosing that the Class Vehicles’ UConnect infotainment system was
25   defective. Specifically, the Uconnect system is designed and or manufactured with
26   screens, including their operating software and routing modules, that suffer from
27   freezing, loss of back up camera functionality, loss of navigation system
28   functionality, black screens, repeated unintentional reboots, and general lack of

                                               Page 1
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.107 Filed 02/08/21 Page 3 of 51




 1   operation (“Uconnect Defect”). The UConnect Defect results in the need for
 2   frequent software updates and expensive replacements of screens and related
 3   components. FCA knew about the deficiencies of the UConnect well before
 4   Plaintiffs’ purchased their Class Vehicles.
 5         5.     FCA’s predecessor, Chrysler Group, first introduced the UConnect in
 6   2002 as an aftermarket Bluetooth system that could be factory-installed.
 7         6.     In 2004, Chrysler Group first equipped its UConnect system in
 8   Chrysler vehicles. Chrysler Group touted it as an innovative new technology to be
 9   introduced in the 2005 Chrysler 300.
10         7.     In 2008, Chrysler, LLC, another predecessor of FCA and successor
11   entity to Chrysler Group bundled what it called its “innovative consumer
12   technologies under one umbrella – ‘uconnect.’” The system included the phone
13   connection, uconnect tunes, uconnect gps, uconnect studios and uconnect web.
14         8.     In 2011, FCA released UConnect Touch, including a touchscreen
15   touted as being easier to use.1
16         9.     FCA released the fourth generation of the UConnect in the 2015
17   Chrysler 300, dubbed the “UConnect 8.4A” and premium “UConnect 8.4AN”
18   systems with 8.4-inch touchscreen interfaces.
19         10.    On information and belief, in all forms of the UConnect 8.4 uses the
20   same operating software and routing modules.
21         11.    With the 2017 Chrysler Pacifica, FCA expanded the UConnect system
22   to include what FCA called “UConnect Theater” which was a rear seat
23   entertainment system using the UConnect technology providing two 10-inch
24   touchscreens located on the back of the front seat headrests, in addition to the 8.4-
25   inch UConnect 8.4 and 8.4N systems utilized by the driver.2
26
           1
               “Customers Drive Development of Uconnect Touch,” Mayes, Eric, June 21, 2011;
27   https://media.fcanorthamerica.com/newsrelease.do?id=11011&mid=102
             2
               “All-new 2017 Chrysler Pacifica Offers Latest, Innovative Uconnect Systems and
28
     Services,”     Kiino,    Ronald     and     Kristin   Starnes,    January    11,   2016;
     https://media.fcanorthamerica.com/newsrelease.do?id=17220&mid=102
                                               Page 2
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.108 Filed 02/08/21 Page 4 of 51




 1         12.     Despite FCA (and its predecessors) consistently touting each iteration
 2   of the Uconnect as a technological marvel, that provides ease, safety and piece-of-
 3   mind for purchasers, the systems have been plagued by problems from the
 4   beginning. In fact, prior to the fourth generation units in the Class Vehicles, FCA
 5   issued at least two (2) Technical Service Bulletins (“TSBs”), which are
 6   manufacturer communications to dealers purporting to provide repair instructions
 7   for known defects, for the first generation of UConnect, seven (7) for the second
 8   generation, and    fourteen (14) for the third generation. Though FCA and its
 9   predecessors touted each iteration of the Uconnect as an upgrade to the prior
10   generation, the UConnect was actually getting worse, culminating in its worst
11   iteration of all, the fourth generation, which is in the Class Vehicles.
12         13.    The fourth generation has been subject to at least seventeen (17) TSBs,
13   manufacturer communications, or recalls since its release, all of which are described
14   in detail below. Several of these communications specifically contemplate safety-
15   related failures like loss of backup camera, which in 2018 the National Highway
16   Traffic Safety Administration (“NHTSA”) mandated in all passenger vehicles.
17         14.    The UConnect Defect is inherent in each Class Vehicle and was
18   present in each vehicle at the time of sale.
19         15.    FCA undertook affirmative measures to conceal the UConnect Defect
20   and other malfunctions through, among other things, TSBs, manufacturer
21   communications, recalls and/or software updates, that FCA issues to its authorized
22   repair facilities and dealers. These communications confirmed FCA’s knowledge
23   of the UConnect Defect, but FCA disregarded its importance.
24         16.    FCA was aware of the UConnect Defect from the first three
25   generations of the technology, pre-production testing, design failure mode analysis,
26   calls to its customer service hotline, and customer complaints made to dealers.
27   However, this knowledge and information was exclusively in the possession of FCA
28   and its network of dealers and, therefore, unavailable to consumers.

                                               Page 3
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.109 Filed 02/08/21 Page 5 of 51




 1         17.     The Uconnect Defect is material to consumers because it poses a
 2   serious safety concern. As attested by Class Members in scores of complaints to the
 3   National Highway Traffic Safety Administration (“NHTSA”), and other online
 4   forums, the UConnect Defect can result in a loss of backup camera, loss of
 5   navigation, black screens, and inadvertent reboots among other failure modes. The
 6   failure of the backup camera and navigation system puts lives at risk. A faulty
 7   backup-camera leaves drivers unable to see small children, or small or wheelchair-
 8   using adults behind their vehicles. A malfunctioning navigation system requires
 9   drivers to rely on their phones for navigation, which increases distraction and the
10   risk of an accident and may violate handsfree laws.
11         18.    The UConnect Defect is also material because consumers incur
12   significant and unexpected repair costs. FCA’s failure to disclose, at the time of
13   purchase, the UConnect’s marked tendency to fail is material because no reasonable
14   consumer expects to spend hundreds, if not thousands, of dollars to repair or replace
15   the Uconnect Defects in their vehicles.
16         19.    Had FCA disclosed the UConnect Defect, Plaintiffs and Class
17   Members would not have purchased the Class Vehicles or would have paid less for
18   them because a vehicle with a known defect is worth less than a comparable vehicle
19   without that defect.
20                                     THE PARTIES
21   Plaintiffs COREY GERRITSEN and SARA ELICE
22         20.    Plaintiffs Gerritsen and Elice are California citizens who reside in Los
23   Angeles, California.
24         21.    On or around March 28, 2018, Plaintiffs Gerritsen and Elice purchased
25   a new 2018 Chrysler Pacifica equipped with UConnect from Rydell Chrysler Dodge
26   Jeep Ram, an authorized FCA dealer in San Fernando, California.
27         22.    Plaintiffs Gerritsen and Elice purchased their vehicle primarily for
28   personal, family, or household use.

                                               Page 4
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.110 Filed 02/08/21 Page 6 of 51




 1             23.   Passenger safety and vehicle reliability were important factors in
 2   Plaintiffs Gerritsen and Elice’s decision to purchase their vehicle. Before making
 3   their purchase, Plaintiffs Gerritsen and Elice did an online search for the vehicle,
 4   including on “Google” and “Youtube” videos, watched television ads promoting the
 5   vehicle, visited Defendant’s website to research information about the vehicle, and
 6   test drove their vehicle with a dealership salesperson. None of these sources
 7   disclosed any information about the UConnect Defect. Plaintiffs Gerritsen and Elice
 8   believed that the Pacifica would be a safe and reliable vehicle. Plaintiffs Gerritsen
 9   and Elice also reviewed the vehicle’s Monroney Sticker, or “window sticker”,
10   which listed official information about the vehicle, but which also made no
11   reference to the UConnect Defect. Had any of these sources disclosed information
12   about the Uconnect Defect, Plaintiffs Gerritsen and Elice would have seen that
13   information.
14             24.   FCA’s omissions were material to Plaintiffs Gerritsen and Elice. Had
15   FCA disclosed its knowledge of the UConnect Defect before they purchased their
16   vehicle, Plaintiffs Gerritsen and Elice would have seen and been aware of the
17   disclosures. Furthermore, had he known of the UConnect Defect, Plaintiffs
18   Gerritsen and Elice would not have purchased their vehicle, or would have paid less
19   for it.
20             25.   Plaintiffs Gerritsen and Elice have taken the vehicle back to the
21   dealership multiple times seeking warranty repair of their defective Uconnect
22   system, including on September 12, 2018, at 9,877 miles, when Plaintiffs Gerritsen
23   and Elice delivered their vehicle to West Valley Chrysler Jeep in Canoga Park, CA,
24   an authorized FCA repair facility. They complained of the “REAR TV SCREENS
25   INOP[ERABLE].” In response the dealership did a “REBOOT REAR VRM
26   MODULE. SCREEN STARTED UP. PERFORMED UPDATE VRM MODULE
27   TO ENHANCED FOR REAR SEAT ENTERTAINMENT SYSTEM LOP 18-19-
28   91-9E.” Thereafter, the vehicle was returned to Plaintiffs Gerritsen and Elice.

                                                Page 5
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.111 Filed 02/08/21 Page 7 of 51




 1   However, the vehicle’s UConnect Defect would continue to manifest.
 2         26.   On or about January 7, 2019, at 17, 278 miles, Plaintiffs Gerritsen and
 3   Elice returned to West Valley Chrysler Jeep complaining that “REAR VIEW
 4   CAMERA INTERMITTENTLY WORKS, UCONNECT WILL NOT CONNECT
 5   NOR THE TV MONITORS WILL TURN ON OR SYNC WITH UCONNECT.”
 6   The technician found that “VRM MODULE NOT RESPONDING…. CHECKED
 7   AND     FOUDND      TSB     08-007018      APPLYTHIS        VEHICLE      UPDATE
 8   SOFTWARE.” The technician then “PERFORMED TSB 08-007-18 CHECKED
 9   AND UPDATED VRM MODULE SOFTWARE…. LOP # 18-19-91-9E.” The
10   vehicle Thereafter, the vehicle was returned to Plaintiffs Gerritsen and Elice.
11   However, the vehicle’s UConnect Defect would continue to manifest.
12         27.   On March 11, 2019, at 21,016 miles, Plaintiffs Gerritsen and Elice
13   again returned to West Valley Chrysler Jeep complaining that “RADIO FREEZES
14   BLUETOOTH MUSIC PAUSES THEATRE MODE VOLUME LOUD FROM
15   REAR SPEAKER RADIO DOES NOT WORK AT TIMES FREEZES.” The
16   technician found that the cause was “CUSTOMER SECOND TIME FOR SOME
17   (sp) CONCERN LAST VISIT PERFORMED TSB # 08-007018 REV.A AND
18   CONCERN IS STILL PRESIDENT (sp) RADIO UNIT INTERNALLY
19   FAULTY.” The technician then ordered a replacement Radio Unit. Thereafter, the
20   vehicle was returned to Plaintiffs Gerritsen and Elice. However, the vehicle’s
21   UConnect Defect would continue to manifest
22         28.   Finally, on April 5, 2019, at 22,726 miles, Plaintiffs Gerritsen and
23   Elice returned to West Valley Chrysler Jeep. They complained of “UCONNECT
24   ISSUE. RADIO FREEZES, BLUETOOTH MUSIC PAUSES.” Thereafter, the
25   vehicle was returned to Plaintiffs Gerritsen and Elice. However, the vehicle’s
26   UConnect Defect would continue to manifest.
27         29.   Accordingly, Plaintiffs’ vehicle continues to exhibit the UConnect
28   Defect and has never been repaired by Defendant.

                                             Page 6
                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.112 Filed 02/08/21 Page 8 of 51




 1         30.     At all times, Plaintiffs, like all Class Members, have driven their
 2   vehicle in a manner both foreseeable and in which it was intended to be used.
 3   Plaintiffs JUSTIN BAGLEY and ELIZABETH BAGLEY
 4         31.     Plaintiffs Bagley are California citizens who reside in El Cerrito,
 5   California.
 6         32.     On or around November 26, 2017, Plaintiffs Bagley purchased a new
 7   2018 Chrysler Pacifica equipped with UConnect from Walnut Creek Chrysler Jeep
 8   Dodge Ram, an authorized FCA dealer in Walnut Creek, California.
 9         33.     Plaintiffs Bagley purchased their vehicle primarily for personal,
10   family, or household use.
11         34.     Passenger safety and vehicle reliability were important factors in
12   Plaintiffs Bagley’s decision to purchase their vehicle. Before making their purchase,
13   Plaintiffs Bagley did general online search for the vehicle, watched television ads
14   promoting the vehicle, saw the vehicle on television shows, visited Defendant’s
15   website to research information about the vehicle, and test drove their vehicle with
16   a dealership salesperson. None of these sources disclosed any information about
17   the UConnect Defect. Plaintiffs Bagley believed that the Pacifica would be a safe
18   and reliable vehicle. Plaintiffs Bagley also reviewed the vehicle’s Monroney
19   Sticker, or “window sticker”, which listed official information about the vehicle,
20   but which also made no reference to the UConnect Defect. Had any of these sources
21   disclosed information about the Uconnect Defect, Plaintiffs Bagley would have seen
22   that information.
23         35.     FCA’s omissions were material to Plaintiffs Bagley. Had FCA
24   disclosed its knowledge of the UConnect Defect before they purchased their
25   vehicle, Plaintiffs Bagley would have seen and been aware of the disclosures.
26   Furthermore, had he known of the UConnect Defect, Plaintiffs Bagley would not
27   have purchased their vehicle, or would have paid less for it.
28         36.     Plaintiffs Bagley have taken the vehicle back to the dealership multiple

                                                Page 7
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.113 Filed 02/08/21 Page 9 of 51




 1   times seeking warranty repair of their defective Uconnect system, including on
 2   September 7, 2018, at 7,920 miles, Plaintiffs Bagley visited Hilltop Chrysler Jeep
 3   Dodge Ram, and authorized FCA repair facility in Richmond, CA, to have
 4   maintenance performed and complaining that the navigation system dies
 5   intermittently, with the screen going black or bright blue, the system resetting, and
 6   the back-up camera going black. The dealership claimed to be unable to duplicate
 7   the concern and returned the vehicle to Plaintiffs Bagley unrepaired.
 8         37.    Thereafter, on December 13, 2018, at 10,712 miles, Plaintiffs Bagley
 9   returned to Hilltop Chrysler Jeep Dodge Ram to have another maintenance
10   performed and complaining of the same issues. Again, the dealership returned their
11   vehicle to them without any repair and claiming to be unable to duplicate the
12   concern.
13         38.    Then on May 14, 2019, at 14,218 miles, Plaintiffs would again return
14   to Hilltop Chrysler Jeep Dodge Ram with the same complaint of the UConnect
15   Defect. The dealership again claimed that the UConnect system was operating
16   properly but updated dated radio software per TSB 08-050-18-REV.A. The vehicle
17   was once again returned to Plaintiffs Bagley unrepaired.
18         39.    Finally, in February of 2020, Plaintiffs Bagley would make another
19   attempt to complain of the UConnect Defect during a maintenance visit. On this
20   occasion, dealer personnel informed them that FCA is aware of the issue but that
21   there is no fix available, and that the dealership would inform Plaintiffs Bagley
22   once the dealership itself knows more.
23         40.    Accordingly, Plaintiffs’ vehicle continues to exhibit the UConnect
24   Defect and has never been repaired by Defendant.
25         41.    At all times, Plaintiffs, like all Class Members, have driven their
26   vehicle in a manner both foreseeable and in which it was intended to be used.
27   Plaintiff MARCUS SWINDLE
28         42.    Plaintiff Marcus Swindle is a citizen of California who resides in

                                              Page 8
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.114 Filed 02/08/21 Page 10 of 51




 1   Moreno Valley, California.
 2         43.    On or around June 2019, Plaintiff Swindle purchased a certified pre-
 3   owned 2017 Chrysler 300S, equipped with a UConnect, from Moss Bros Chrysler
 4   Dodge Jeep Ram (“Moss Bros”), an authorized FCA dealership in Moreno Valley,
 5   CA.
 6         44.    Plaintiff Swindle purchased his vehicle primarily for personal,
 7   family, or household use.
 8         45.    Passenger safety and vehicle reliability were important factors in
 9   Plaintiff Swindle’s decision to purchase his vehicle. Before making his purchase,
10   Plaintiff Swindle did an online search for the vehicle, including on “Google”,
11   researched the vehicle on Kelley Blue Book visited the dealership’s website to
12   research information about the vehicle, and test drove his vehicle with a dealership
13   salesperson. None of these sources disclosed any information about the UConnect
14   Defect. Plaintiff Swindle believed that the Chrysler 300S would be a safe and
15   reliable vehicle. Plaintiff Swindle also reviewed the vehicle’s Monroney Sticker,
16   or “window sticker”, which listed official information about the vehicle, but which
17   also made no reference to the UConnect Defect. Had any of these sources
18   disclosed information about the UConnect Defect, Plaintiff Swindle would have
19   seen that information.
20         46.    FCA’s omissions were material to Plaintiff Swindle. Had FCA
21   disclosed its knowledge of the UConnect Defect before Plaintiff Swindle
22   purchased his vehicle, Plaintiff Swindle would have seen and been aware of the
23   disclosures. Furthermore, had he known of the UConnect Defect, Plaintiff Swindle
24   would not have purchased his vehicle, or would have paid less for it.
25         47.    Within two weeks of purchasing his vehicle, Plaintiff Swindle
26   observed his UConnect malfunctioning. In particular, the screen in UConnect
27   device that displays, among other things, the backup camera would, without input
28   from any passenger in the vehicle, turn black and reboot. This malfunction

                                                Page 9
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.115 Filed 02/08/21 Page 11 of 51




 1   occurred frequently. Often more than once during a single trip and as often as
 2   weekly.
 3         48.    In addition, Plaintiff Swindle’s backup camera system regularly fails
 4   produce audible warnings to indicate proximity to other vehicles, people or
 5   objects, which causes Plaintiff to feel unsafe relying on the backup camera display
 6   while operating the vehicle in reverse.
 7         49.    On or around early August of 2019 Plaintiff Swindle was having his
 8   oil changed at a local shop. The personnel noted that the screen turned black and
 9   they were pressing buttons for 20 mins but were unable to turn it back on. When
10   Plaintiff Swindle plugged his phone in, the screen rebooted.
11         50.    Because the UConnect in his vehicle was malfunctioning, Plaintiff
12   Swindle took the vehicle to Moss Bros on August 16, 2019, at 52,768 miles, to
13   obtain repair under FCA’s warranty. However, Plaintiff Swindle was informed by
14   a representative of Moss Bros that they could not replicate Plaintiff Swindle’s
15   complaints, noted a lack of diagnostic trouble codes, and informed him that no
16   update was available. The vehicle was returned to Plaintiff Swindle with no
17   repairs.
18         51.    Plaintiff Swindle also sought repair of his UConnect while taking his
19   Chrysler 300S in for a regular maintenance checks on December 19, 2019 (at
20   61,654 miles). The dealership again noted a lack of diagnostic trouble codes, and
21   informed him that no update was available. The vehicle was returned to Plaintiff
22   Swindle with no repairs.
23         52.    Because Moss Bros refused to repair Plaintiff Swindle’s UConnect
24   unless they observed the malfunction, despite repeated complaints to the
25   dealership, Plaintiff Swindle’s UConnect system continues to malfunction without
26   remedy.
27         53.    Because Plaintiff Swindle’s UConnect malfunctions intermittently, in
28   an effort to satisfy the dealerships’ requirement that they observe the Uconnect

                                               Page 10
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.116 Filed 02/08/21 Page 12 of 51




 1   malfunction prior to performing repairs, Plaintiff Swindle took a video of his
 2   UConnect malfunctioning.
 3         54.    On April 22, 2020, Plaintiff Swindle returned to Moss Bros to
 4   convince the dealership that the UConnect system in his vehicle required repair by
 5   showing a service technician the video Plaintiff Swindle took of his UConnect
 6   system malfunctioning.
 7         55.    After viewing the video, the Moss Bros service technician refused to
 8   repair Plaintiff Swindle’s UConnect system. The service technician informed
 9   Plaintiff Swindle that the dealership would not repair his UConnect system, unless
10   a representative of the dealership witnessed the malfunction happen while in the
11   vehicle.
12         56.    Plaintiff’s vehicle continues to exhibit the UConnect Defect and has
13   never been repaired by Defendant.
14         57.    At all times, Plaintiff, like all Class Members, has driven his vehicle
15   in a manner both foreseeable and in which it was intended to be used.
16   Defendant
17         58.    Defendant FCA US is a limited liability company organized and in
18   existence under the laws of the State of Delaware and registered to do business in
19   the State of California. FCA US’s principal place of business is in Michigan, as its
20   Corporate Headquarters are located at 1000 Chrysler Drive, Auburn Hills, Michigan
21   48326. FCA US designs, manufactures, markets, distributes, services, repairs, sells,
22   and leases passenger vehicles, including the Class Vehicles, nationwide and in
23   California. FCA US is the warrantor and distributor of the Class Vehicles in the
24   United States.
25         59.    At all relevant times, FCA US was and is engaged in the business of
26   designing, manufacturing, constructing, assembling, marketing, distributing, and/or
27   selling automobiles and motor vehicle components in Los Angeles County and
28   throughout the United States of America.

                                              Page 11
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.117 Filed 02/08/21 Page 13 of 51




 1                                      JURISDICTION
 2         60.    This is a class action.
 3         61.    Members of the proposed Class are citizens of states different than
 4   Defendant.
 5         62.    On information and belief, there are 100 or more class members and
 6   the aggregate claims of individual Class Members exceed $5,000,000.00 in value,
 7   exclusive of interest and costs.
 8         63.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d).
 9                                          VENUE
10         64.    FCA, through its business of distributing, selling, and leasing the Class
11   Vehicles, has established sufficient contacts in this district such that personal
12   jurisdiction is appropriate. Defendant is deemed to reside in this district pursuant
13   to 28 U.S.C. § 1391(a).
14         65.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
15   Plaintiffs reside in the County of Los Angeles, California. In addition, Plaintiffs’
16   Declaration, as required under California Civil Code section 1780(d) but not
17   pursuant to Erie and federal procedural rules, reflects that a substantial part of the
18   events or omissions giving rise to the claims alleged herein occurred, or a substantial
19   part of property that is the subject of this action, is situated in Los Angeles County,
20   California. It is attached as Exhibit 1.
21                              FACTUAL ALLEGATIONS
22         66.    FCA’s predecessor, Chrysler Group, first introduced the UConnect in
23   2002 as an aftermarket Bluetooth system that could be factory-installed. “‘We
24   wanted a name that is easy to remember and truly represents our system’” said
25   Wolfgang Bernhard, Chrysler Group Chief Operating Office. ‘With U-Connect, the
26   central focus is “U”, the user. Our system provides exactly what Chrysler Group
27   customers are looking for – affordable and flexible services that match their specific
28
                                                Page 12
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.118 Filed 02/08/21 Page 14 of 51




 1   lifestyles.’”3
 2          67.       Thereafter, Chrysler Group first equipped its UConnect system in
 3   Chrysler vehicles in 2004. Chrysler Group touted the Uconnect system as an
 4   innovative new technology to be introduced in the 2005 Chrysler 300 that was
 5   “integrated into the vehicle’s electrical architecture.” The company explained that
 6   the Uconnect system promotes “a flexible, ‘take-it-anywhere’ sense of freedom, so
 7   customers are not tied to their vehicles.” “‘Uconnect is about safety, freedom,
 8   flexibility and affordability,’ said Jack Withrow, Director – Vehicle Entertainment
 9   and Communications, Chrysler Group.” UConnect was specifically marketed as by
10   Chrysler Group as “adap[tive] to the users’ specific needs and lifestyles.”4
11          68.       In 2008, Chrysler, LLC, another predecessor of FCA and successor
12   entity to Chrysler Group, bundled “innovative consumer technologies under one
13   umbrella – ‘uconnect.’ The function of the feature is directly in the name – uconnect
14   phone, uconnect tunes, uconnect gps, uconnect studios and uconnect web.” “‘We
15   set out to connect customers to the things that matter most to them’ said Deborah
16   Meyer, Vice President and Chief Marketing Officer – Chrysler LLC. ‘The role for
17   “uconnect” in the 2009 model year places the focus on the customer experience and
18   how the features will make their life easier.’”5
19          69.       As technology advanced, so too did UConnect. In 2011, FCA released
20   the next evolution of UConnect, called UConnect Touch. “Customer input – from
21   technophobes as well ‘power techies’ – is crucial to the ongoing development of
22   Uconnect systems in Ram Truck, Dodge, Chrysler and Jeep Vehicles. Prior to
23   designing the Uconnect Touch system… engineers collected feedback from
24          3
               “Chrysler Group Announces Name of In-Vehicle Communications System,” Crystal
25   Mountain Group, January 9, 2002; https://media.fcanorth
     america.com/newsrelease.do?id=806&mid=102
             4
26             “Innovative Technologies Available on the 2005 Chrysler 300,” Bayus, Beth Ann, dated
     March 1, 2004; https://media.fcanorthamerica.com/news release.do?id=80&mid=102
27           5
               “Chrysler LLC Launches Umbrella ‘uconnect’ Name for Connectivity Technologies,”
     June 26, 2008; https://media.fcanorthamerica.com/news
28   release.do?id=7955&mid=102.
                                                  Page 13
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.119 Filed 02/08/21 Page 15 of 51




 1   customers saying they wanted systems that are easy to use, capable and don’t district
 2   from their primary task of driving.”6
 3         70.    According to Mark Zenios, Head of UConnect Systems and Services,
 4   Chrysler Group, LLC, “‘Chrysler Group has listened to its customers to understand
 5   the types of technologies people want in their vehicles…. Uconnect offers
 6   communication and entertainment systems that are easy to learn, easy to use and
 7   enable the driver and passenger to stay connected and entertained in a safe and
 8   responsible manner while on the road.’”7 He also said that “‘Chrysler Group has
 9   established three pillars as the foundation of Uconnect: speed, accuracy and ease-
10   of-use…. The goal is to provide drivers with a variety of ways to quickly connect
11   with and easily control the information they want and need, while keeping them
12   focused on the primary task of driving.’”8
13         71.    FCA released the fourth generation of the UConnect in the 2015
14   Chrysler 300, dubbed the “UConnect 8.4A” and premium “UConnect 8.4AN”
15   systems with 8.4-inch touchscreen interfaces. “The new 2015 Chrysler 300 is loaded
16   with an array of state-of-the-art, innovative and easy-to-use features and services
17   designed to keep consumers connected, engaged and informed, while keeping their
18   hands on the wheel and eyes on the road.” Alan Amici, Head of UConnect Systems
19   and Services said that FCA’s goal was to “provide drivers with a variety of ways to
20   quickly connect with, and easily control, the information they want and need, while
21   keeping them focused on the primary task of driving.”9
22         6
               “Customers Drive Development of Uconnect Touch,” Mayes, Eric, June 21, 2011;
23   https://media.fcanorthamerica.com/newsrelease.do?id=11011&mid=102
             7
               “Chrysler Group LLC Debuts New Uconnect Mobile Exhibit at 2012 International
24   Consumer electronics Show,” Mayne, Eric and Alyse Nagode, January 6, 2012;
25   https://media.fcanorthamerica.com/newsrelease.do?id=
     11868&mid=102.
             8
26             “New Uconnect Access Has Power to Please, With Ease,” Mayne, Erick, September 1,
     2012; https://media.fcanorthamerica.com/newsrelease.do?id=
27   12964&mid=102.
             9
               “New 2015 Chrysler 300 Offers Latest, Innovative Uconnect Systems and Services,”
28   Deneau,                 Rick,              November                19,              2014,
                                                Page 14
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.120 Filed 02/08/21 Page 16 of 51




 1          72.    With the 2017 Chrysler Pacifica, FCA expanded the UConnect system
 2   to include what FCA called “UConnect Theater” which was a rear seat
 3   entertainment system using the UConnect technology providing two 10-inch
 4   touchscreens located on the back of the front seat headrests, in addition to the 8.4-
 5   inch UConnect 8.4 and 8.4N systems utilized by the driver.10
 6          73.    FCA is currently working on their next iteration of the UConnect,
 7   called “Uconnect 5” because as FCA’s UConnect website states the “UConnect
 8   system is always evolving to help meet your safety, security, information and
 9   lifestyle needs.”11 However, on information and belief, the Class Vehicles are all
10   equipped with the fourth-generation systems.12
11          74.    Though marketed as a technological marvel, that provides ease, safety
12   and piece-of-mind for purchasers, the Uconnect system was anything but. In fact,
13   prior to the fourth generation units, and exclusively based on publicly available
14   information, Defendant issued two (2)13 Technical Service Bulletins (“TSBs”),
15   manufacturer communications or recalls for the first generation of UConnect since
16
17
18
19
20
21
22
     https://media.fcanorthamerica.com/newsrelease.do?id=16180&mid=102
             10
23              “All-new 2017 Chrysler Pacifica Offers Latest, Innovative Uconnect Systems and
     Services,”      Kiino,    Ronald     and    Kristin    Starnes,     January   11,     2016;
24   https://media.fcanorthamerica.com/newsrelease.do?id=17220&mid=102
             11
                https://www.chrysler.com/uconnect.html#systems (last accessed May 29, 2020)
25           12
                “FCA All-new Uconnect 5 Global Platform Is the Most Advanced Uconnect System
26   Ever: Powerful, Personalized, Connected and Easy to Use,” Cappa, Nick, January 20, 2020;
     https://media.fcanorthamerica.com/newsrelease.do?id=21506&mid=102
             13
27              NHTSA ID Number 10139704; Manufacture Communication Number 08-069-14
     dated August 21, 2014 (“UConnect Hands Free Module Fails To Respond Due To Module Lock
28   Up”) which superseded Service Bulletin 08-014-06 dated March 16, 2006.

                                                 Page 15
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.121 Filed 02/08/21 Page 17 of 51




 1   its release, seven (7)14 for the second generation since its release, and fourteen (14)15
 2   for the third generation since its release. Though touted as upgrades to prior
 3   generations, it seems that the UConnect was actually getting worse, culminating in
 4   its worst iteration of all, the one in the putative Class Vehicles.
 5          75.    The fourth generation has been subject to at least seventeen (17)16
 6   TSBs manufacturer communications, or recalls since its release, all of which are
 7   described in detail below. Several of these specifically contemplate safety-related
 8   failures like loss of backup camera, which in 2018 the National Highway Traffic
 9   Safety Administration (“NHTSA”) mandated. In NHTSA’s own words:
10          “A rearview video system (RVS), also known as a backup camera, is a safety
11          technology that helps prevent back-over crashes and protect our most
12          14
                NHTSA ID Number 10121846, Manufacturer Communication Number 9003220 dated
13   November 30, 2016 (involving gloss of Bluetooth, Hand-Free Calling, and/or Voice
     Commands); NHTSA ID Number 10140254, Manufacturer Communication Number
14   Z5091195A$ dated May 4, 2016 (same); NHTSA ID Number 10058299; Manufacturer
     Communication Number SB-08-055-15REVA dated August 13, 2015, superseding Service
15   Bulletin 08-055-15 dated May 16, 2015 (involving various failures including loss of radio
     reception, muted audio, loss of screen, loss of review camera, frozen screens, incorrect maps
16   graphics, etc.); NHTSA ID Number 10062148; Manufacturer Communication Number 08-028-
     14REV.A dated September 12, 2014, superseding Service Bulletin 08-028-14 Dated March 07,
17   2014 and replacing Service Bulletin 08-050-13 dated July 11, 2013 (involving various failures
     including screen going blank, rear view camera going blank, frozen interface, incorrect map
18   icons, navigation icons going backwards, etc.)
             15
                NHTSA ID Number 10166584, Manufacturer Communication Number 08-080-19
19   dated August 16, 2019, superseding Service Bulletin 08-080-18, dated June 12, 2018 (Hands-
     free module failures and enhancements); NHTSA ID Number 10121797, Manufacturer
20   Communication Number 08-055-17 REV.A dated September 15, 2017, superseding Service
     Bulletin 08-055-17 (same); NHTSA ID Number 10121670, Manufacturer Communication
21   Number 68234120A$ dated July 13, 2016, superseding number 68234120A dated April 20,
     2016 (Hands free inoperative, radio inoperative, loss of screen, touchscreen display
22   malfunctioning); NHTSA ID Number 10159965, Manufacturer Communication Number 08-
     114-15 REV A dated November 17, 2015, superseding Service Bulletin 08-114-15 dated
23   November 17, 2015 (display going blank, skipped channels, back up display may not turn off);
     NHTSA ID Number 10074618, Manufacturer Communication Number 08-033-15REV.B dated
24   November 13, 2015, superseding Service Bulletin 08-033-15 REV.A dated August 11, 2015
     (Display goes blank, radio intermittent reset, navigation intermittent reset); NHTSA ID Number
25   10144865, Manufacturer Communication Number 08-032-15 dated March 31, 2015,
     superseding Service Bulletin 08-066-14 dated August 8, 2014 (same); NHTSA ID Number
26   10139696, Manufacturer Communication Number 08-030-14 REV.A dated August 15, 2014,
     superseding Service Bulletin 08-030-14 dated March 11, 2014 (Radio and Navigation display
27   lock up and go blank, etc.)
             16
28              See ¶ 96 below.

                                                  Page 16
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.122 Filed 02/08/21 Page 18 of 51




 1         vulnerable people – children and senior citizens. By providing an image of
 2         the area behind the vehicle, backup cameras help drivers see behind the
 3         vehicle.
 4   NHTSA went so far as to refer to backup cameras as “lifesaving technology.”17
 5         76.      The illustrations below depict the UConnect 8.4 in the Class Vehicles
 6   UConnect Theater, which have been nothing but problematic.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           17
                https://www.nhtsa.gov/equipment/safety-technologies#backing-parking-30656
                                                  Page 17
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.123 Filed 02/08/21 Page 19 of 51




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         77.    Specifically, on information and belief, the Uconnect system is
25   designed and or manufactured with screens, including their operating software, that
26   suffer from freezing, loss of back up camera functionality, loss of navigations, black
27   screens, repeated unintentional reboots, and general lack of operation. The
28   UConnect Defect results in the need for frequent software updates and expensive

                                              Page 18
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.124 Filed 02/08/21 Page 20 of 51




 1   replacements of screens and related components.
 2                The UConnect Defect Poses a Serious Safety Concern
 3         78.   The UConnect Defect is material to consumers because it presents a
 4   serious safety concern. Class Members have repeatedly reported disturbing failures
 5   to the National Highway Traffic Safety Administration (“NHTSA”). This
 6   frequently involves screens going black, loss of backup cameras, and loss of
 7   navigation. The following are complaints reflecting the safety risk posed:
 8         Date of Complaint:        January 16, 2018
           Date of Incident:         January 9, 2018
 9         NHTSA ID No.:             11062977
           VIN:                      2C4RC1EG9JR****
10         Vehicle Type:             2017 Chrysler Pacifica
11         WHEN BACKING UP IN A NEW POORLY LIGHTED PARKING
           DECK, THE SAFETY BRAKING SYSTEM AND BACK UP
12         CAMERA WITH ASSOCIATED WARNING BEEPS DID NOT
           ENGAGE. THE RESULTING CRASH DAMAGED THE BUMPER,
13         REAR LIFTGATE, REAR WINDOW, AND ME.*BF *TR
14
           Date of Complaint:        September 16, 2019
15         Date of Incident:         July 17, 2019
           NHTSA ID No.:             11255890
16         VIN:                      2C4RC1GG6JR****
           Vehicle Type:             2018 Chrysler Pacifica
17
           … 3 TIMES ALREADY WHEN I PUT MY CAR IN REVERSE MY
18         BACKUP CAMERA COMES ON BUT DONT GO OFF WHEN I
           PUT IT IN DRIVE. SO WHILE IM DRIVING DOWN THE ROAD
19         MY BACKUP CAMERA IS ON AND IS VERY DISTRACTING
           AND DANGEROUS...
20
21         Date of Complaint:        November 20, 2017
           Date of Incident:         November 4, 2017
22         NHTSA ID No.:             11047511
           VIN:                      2C4RC1EG3HR****
23         Vehicle Type:             2017 Chrysler Pacifica
24         INFOTAINMENT SCREEN FREEZES AND/OR JUMPS AROUND
           AND WILL NOT LET THE USER CHANGE TEMPERATURE
25         CONTROLS, ADJUST RADIO FUNCTIONS, ALLOW HANDS-
           FREE CALLS, OR ACCEPT ANY INPUTS AT ALL. THIS
26         CREATES A DISTRACTING AND EXTREMELY FRUSTRATING
           EXPERIENCE WITH ABSOLUTELY NO WAY TO CONTROL
27         THE                                      SYSTEM.
28         THIS ISSUE HAS BEEN PRESENT SINCE PURCHASING THE
           VEHICLE IN MARCH2017. EVEN AFTER NOTIFYING FCA
                                             Page 19
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.125 Filed 02/08/21 Page 21 of 51



           ABOUT THE ISSUE THROUGH THE DEALER, UCONNECT
 1         WEB CUSTOMER SERVICE PORTAL, AND CHRYSLER CARES
           CONTACTS IT IS STILL UNRESOLVED. A SOFTWARE
 2         UPDATE RELEASES IN LATE SEPT 2017 FAILED TO CORRECT
           THE ISSUE.
 3
 4         Date of Complaint:     May 24, 2018
           Date of Incident:      December 10, 2017
 5         NHTSA ID No.:          11097723
           VIN:                   2C4RC1N77JR****
 6         Vehicle Type:          2018 Chrysler Pacifica
 7         VEHICLE UCONNECT SCREEN LOCKS ONTO FORWARD
           IMAGE WHILE MOVING FORWARD DOWN THE ROAD OR
 8         GOES BLACK ELIMINATING THE ABILITY TO ACCESS ANY
           OF THE CLIMATE CONTROL OR SOS FEATURES.
 9         EXTREMELY DISTRACTING AND REQUIRES VEHICLE TO BE
           PULLED OVER AND RESTARTED TO CLEAR.
10
11         Date of Complaint:     April 16, 2019
           Date of Incident:      October 27, 2018
12         NHTSA ID No.:          11196663
           VIN:                   2C4RC1EG2JR****
13         Vehicle Type:          2018 Chrysler Pacifica
14         THE DRIVERS SCREEN (NAVIGATION , BACK UP CAMERA,
           DVD,ETC) FREEZES REGULARLY. THIS MEANS THAT OFTEN
15         THE BACKUP CAMERA IS UNAVAILABLE, AT TIMES THE
           MOVIE SHOWS EVEN WHILE DRIVING. I HAVE REPORTED IT
16         SEVERAL TIMES TO CHRYSLER’S UCONNECT TEAM WITH
           NO RESOLUTION. MY CASE MANAGER IS NO LONGER
17         ANSWERING MY CALLS. I HAVE VIDEOS OF THE
           MALFUNCTION. THE DEALERSHIP HAS ASKED ME TO
18         BRING THE CAR IN 5 TIMES ALREADY, WITH NO
           RESOLUTION, BUT THEIR “PLAN” IS TO JUST HAVE ME KEEP
19         BRINGING IT IN BUT SAID THEY CANNOT REPLACE THE
           SCREEN /DEVICE. IT IS A SAFETY ISSUE THAT I CANNOT
20         RELIABLY ACCESS MY REAR CAMERA OR CHANGE
           APPLICATIONS. I HAVE VIDEOS OF MULTIPLE IMSTAMCES
21
22         Date of Complaint:     August 2, 2019
           Date of Incident:      June 20, 2019
23         NHTSA ID No.:          11241242
           VIN:                   2C4RC1L79JR****
24         Vehicle Type:          2018 Chrysler Pacifica
25         WHILE DRIVING ON A HIGHWAY DURING POURING RAIN,
           WITH WIPERS ON HIGH AND HEAD LIGHTS ON, DASH AND
26         TOUCH SCREEN WENT OFF/BLACK FOR UP TO 15 MINUTES
           THEN TURNED BACK ON AGAIN. THIS OCCURRED THREE
27         TIMES WHILE DRIVING. I WAS UNABLE TO PULL OVER ON
           THE THRUWAY AND WAS UNABLE TO ASSESS IF MY HEAD
28         LIGHTS WERE AFFECTED AS WELL. WE HAD BEEN DRIVING
           ABOUT AN HOUR WHEN THIS OCCURRED. THE CAR HAD
                                           Page 20
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.126 Filed 02/08/21 Page 22 of 51



           BEEN CHARGED FULLY BEFORE BEGINNING OUR TRAVELS
 1         THAT DAY.
 2
           Date of Complaint:     September 5, 2019
 3         Date of Incident:      September 5, 2019
           NHTSA ID No.:          11253449
 4         VIN:                   2C4RC1GG0HR****
           Vehicle Type:          2017 Chrysler Pacifica
 5
           BACK UP CAMERA HAS START TO MALFUNCTION. MORE
 6         TIMES THAN NOT WHEN YOU GO INTO REVERSE THE
           CAMERA EITHER COMES UP BLACK, BLACK WITH
 7         WARNING LINES, BLUE SCREEN, FUZZY PICTURES, GREAT
           PICTURES THEN YOU MOVE AND IT FREEZES. THIS IS
 8         BECOMING RIDICULOUS WITH A PRETTY MUCH BRAND
           NEW VEHICLE. NEEDS TO BE ADDRESSED AND FIXED
 9         PROPERLY.
10         Date of Complaint:     July 22, 2019
           Date of Incident:      July 1, 2019
11         NHTSA ID No.:          11233935
           VIN:                   2C4RC1EG5JR****
12         Vehicle Type:          2018 Chrysler Pacifica
13         THE ELECTRONICS THROUGH UCONNECT SHUT OFF
           RANDOMLY OR WILL NOT ALL WORK RANDOMLY. WE
14         HAVE HAD THE SOFTWARE UPDATED BY OURSELVES AND
           THE DEALERSHIP ON MULTIPLE OCCASIONS. WHILE
15         DRIVING OR IN PARK.
16         Date of Complaint:     June 18, 2019
           Date of Incident:      May 31, 2019
17         NHTSA ID No.:          11182730
           VIN:                   2C4RC1BG3HR****
18         Vehicle Type:          2017 Chrysler Pacifica
19         RADIO SCREEN WENT BLACK. NOTHING CONNECTED WITH
           SCREEN CAN BE USED (RADIO, BACKUP CAMERA, CLIMATE
20         CONTROL, ETC.
21         Date of Complaint:     February 27, 2019
           Date of Incident:      February 19, 2019
22         NHTSA ID No.:          11221047
           VIN:                   2C4RC1EG3HR****
23         Vehicle Type:          2017 Chrysler Pacifica
24         THE UCONNECT SYSTEM HAS GONE OUT IN MY CAR (
           SCREEN GOES BLACK) OVER A DOZEN TIMES IN 2 YEARS.
25         WE ARE UNABLE TO USE FEATURES SUCH AS BACKUP
           CAM, TEMP CONTOLS, NAVIGATION, RADIO ETC. IT HAS
26         BEEN TO THE DEALER 6 TIMES AND NO PERMANENT FIX
           HAS BEEN FOUND. LAST WEEK I RE-SET THE FUSE IN
27         ORDER TO GET IT TO WORK
28         Date of Complaint:     August 15, 2018
           Date of Incident:      April 1, 2018
                                           Page 21
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.127 Filed 02/08/21 Page 23 of 51



           NHTSA ID No.:              11120139
 1         VIN:                       N/A
           Vehicle Type:              2017 Chrysler 300
 2
           BACK UP CAMERA NOT WORKING, HAS BEEN TO THE SHOP
 3         TWICE FOR REPAIR. 1ST TIME WAS SOFTWARE UPDATE,
           DIDN'T RESOLVE AS STILL WORKING RANDOMLY, 2ND
 4         TIME U05 RECALL , AGAIN DID'T WORK, WILL BE TAKING
           TO DEALERSHIP AGAIN FOR RESOLUTION. STARTED DAY
 5         AFTER PURCHASE, AND HAS BEEN GOING ON NOW 4
           MONTHS
 6
 7         79.    In addition to sudden failures, the UConnect Defect presents a further
 8   safety concern because it causes the driver to lose concentration on the road to
 9   address the loss of navigation, blacked screens, loss of radio functionality, among
10   other failures, while driving.
11       FCA Had Superior and Exclusive Knowledge of the UConnect Defect
12         80.    Since 2017, FCA has designed, manufactured, distributed, sold, and
13   leased the Class Vehicles. However, the fourth generation of UConnect was first
14   revealed and equipped in vehicles in 2015. In fact, FCA issued the first
15   communication to dealers regarding the UConnect Defect on in August of 2016,
16   well in advance of the Class Vehicles being offered for sale on the market.
17         81.    Based on publicly available information, these are the relevant TSBs,
18   manufacturer communications and/or recalls issued by FCA in chronological order:
19                       (a) August 31, 2016, GPOP – Issue Review System for Part
20                          Number 682271688A$ for: Rear Seat Entertainment System
21                          Video Routing Module, requiring a check of the software in
22                          the radio head unit prior to replacing the Video Routing
23                          Module.
24                       (b) June 28, 2017, GPOP – Issue Review System 9003749 for:
25                          requesting that prior to replacing a UConnect for lock up,
26                          blank screen, or no sound, to perform a vehicle battery test.
27                       (c) February 1, 2017, Service Bulletin 08-007-17 REV.A for,
28                          among other things: radio resetting, radio controls and

                                              Page 22
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.128 Filed 02/08/21 Page 24 of 51




 1                       touchscreen freezing up or becomes inoperative, rear view
 2                       camera does not display on screen, inaccurate location of
 3                       vehicle on the navigation screen, map screen does not return
 4                       after rear view camera clears, navigation GPS not available,
 5                       no sound or navigation when the radio is in customer mode,
 6                       when making an SOS call the display shoes the vehicle phone
 7                       has no service during a good signal strength, etc. Provides a
 8                       software update to address.
 9                    (d) May 4, 2017, Service Bulletin 08-007-17 REV.B for, among
10                       other things: radio resetting, radio controls and touchscreen
11                       freezing up or becomes inoperative, rear view camera does
12                       not display on screen, inaccurate location of vehicle on the
13                       navigation screen, map screen does not return after rear view
14                       camera clears, navigation GPS not available, no sound or
15                       navigation when the radio is in customer mode, when making
16                       an SOS call the display shows the vehicle phone has no
17                       service during a good signal strength, etc. Provides a
18                       software update to address.
19                    (e) May 12, 2017, Service Bulletin 08-007-17 REV.C for,
20                       among other things: radio resetting, radio controls and
21                       touchscreen freezing up or becomes inoperative, rear view
22                       camera does not display on screen, inaccurate location of
23                       vehicle on the navigation screen, map screen does not return
24                       after rear view camera clears, navigation GPS not available,
25                       no sound or navigation when the radio is in customer mode,
26                       when making an SOS call the display shoes the vehicle phone
27                       has no service during a good signal strength, etc. Provides a
28                       software update to address.

                                           Page 23
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.129 Filed 02/08/21 Page 25 of 51




 1                    (f) August 10, 2017, Service Bulletin 08-007-17 REV.E for,
 2                       among other things: radio resetting, radio controls and
 3                       touchscreen freezing up or becomes inoperative, rear view
 4                       camera does not display on screen, inaccurate location of
 5                       vehicle on the navigation screen, map screen does not return
 6                       after rear view camera clears, navigation GPS not available,
 7                       no sound or navigation when the radio is in customer mode,
 8                       when making an SOS call the display shoes the vehicle phone
 9                       has no service during a good signal strength, etc. Provides a
10                       software update to address.
11                    (g) September 8, 2017, Service Bulletin 08-007-17 REV.F for,
12                       among other things: Radio freezes and resets after start-up,
13                       navigation will not load when selected on the radio screen,
14                       rear view camera does not displace on the screen,
15                       applications not launching from the app screen, inaccurate
16                       location of the vehicle on navigation map, map screen does
17                       not return after rear view camera clears, not sound or
18                       navigation when the radio is in customer mode, when making
19                       an SOS call the display shows the vehicle phone has no
20                       service during a good signal strength, etc. Provides a
21                       software update to address.
22                    (h) September 14, 2017, Service Bulletin 08-007-17 REV.G for,
23                       among other things: Radio freezes and resets after start-up,
24                       navigation will not load when selected on the radio screen,
25                       rear view camera does not displace on the screen,
26                       applications not launching from the app screen, inaccurate
27                       location of the vehicle on navigation map, map screen does
28                       not return after rear view camera clears, Navigation GPS not

                                           Page 24
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.130 Filed 02/08/21 Page 26 of 51




 1                       available, when making an SOS call the display shows the
 2                       vehicle phone has no service during a good signal strength,
 3                       etc. Provides a software update to address.
 4                    (i) February 19, 2019, Service Bulletin 08-016-19 for, among
 5                       other things: Warning chimes will not turn off, audio
 6                       distortion, frozen menu bar, backup camera screen blank,
 7                       radio control screen is blank or locked, radio resets
 8                       intermittently, etc. Provides a software update to address.
 9                    (j) March 21, 2019, Service Bulletin 08-016-19 REV.A for,
10                       among other things: Warning chimes will not turn off, audio
11                       distortion, frozen menu bar, backup camera screen blank,
12                       radio control screen is blank or locked, radio resets
13                       intermittently, etc. Provides a software update to address.
14                    (k) April 10, 2019, Service Bulletin 08-016-19 REV.B for,
15                       among other things: Warning chimes will not turn off, audio
16                       distortion, frozen menu bar, backup camera screen blank,
17                       radio control screen is blank or locked, radio resets
18                       intermittently, etc. Provides a software update to address.
19                    (l) April 17, 2019, Service Bulletin 08-016-19 REV.C for,
20                       among other things: Warning chimes will not turn off, audio
21                       distortion, frozen menu bar, backup camera screen blank,
22                       radio control screen is blank or locked, radio resets
23                       intermittently, etc. Provides a software update to address.
24                    (m)   October 2, 2019, Service Bulletin 08-016-19 REV.D for,
25                       among other things: Warning chimes will not turn off, audio
26                       distortion, frozen menu bar, backup camera screen blank,
27                       radio control screen is blank or locked, radio resets
28                       intermittently, etc. Provides a software update to address.

                                           Page 25
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.131 Filed 02/08/21 Page 27 of 51




 1                      (n) October 4, 2019, Service Bulletin 08-016-19 REV.E for,
 2                         among other things: Warning chimes will not turn off, audio
 3                         distortion, frozen menu bar, backup camera screen blank,
 4                         radio control screen is blank or locked, radio resets
 5                         intermittently, etc. Provides a software update to address.
 6                      (o) October 19, 2019, Service Bulletin 08-016-19 REV.F for,
 7                         among other things: Audio distortion, frozen menu bar,
 8                         backup camera screen blank, radio control screen is blank or
 9                         locked, radio resets intermittently, etc. Provides a software
10                         update to address.
11                      (p) May 15, 2019, GPOP – Issue Review System 9003710 for:
12                         single seat back screen not functional. Requires a check for
13                         DTCs in the Video Routing Monitor as well as verifications
14                         of connections to the screen before replacing parts.
15                      (q) May 15, 2019, GPOP – Issue Review System 9003596 for:
16                         rear seat entertainment system video routing module.
17                         Providing steps required prior to replacement of the Video
18                         Routing Module when the rear screens re not functioning.
19         82.    Importantly, these TSBs, manufacturer communications and/or recalls
20   were not, and are not, disseminated to owners or prospective buyers.
21         83.    Federal law requires automakers like FCA to be in close contact with
22   NHTSA regarding potential auto defects, including imposing a legal requirement
23   (backed by criminal penalties) compelling the confidential disclosure of defects and
24   related data by automakers to NHTSA, including field reports, customer
25   complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat.1800
26   (2000).
27         84.    Automakers have a legal obligation to identify and report emerging
28   safety-related defects to NHTSA under the Early Warning Report requirements. Id.

                                             Page 26
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.132 Filed 02/08/21 Page 28 of 51




 1   Similarly, automakers monitor NHTSA databases for consumer complaints
 2   regarding their automobiles as part of their ongoing obligation to identify potential
 3   defects in their vehicles, including those which are safety-related. Id. Thus, FCA
 4   knew or should have known of the many complaints about the UConnect Defect
 5   logged by NHTSA Office of Defects Investigation (“ODI”). The content,
 6   consistency, and disproportionate number of those complaints alerted, or should
 7   have alerted, FCA to the UConnect Defect.
 8         85.    With respect solely to the Class Vehicles, the following are but a few
 9   examples of the many complaints concerning the UConnect Defect which are
10   available through NHTSA’s website, www.safercar.gov. Many of the complaints
11   reveal that FCA, through its network of dealers and repair technicians, has been
12   made aware of the UConnect Defect. In addition, the complaints indicate that
13   despite having knowledge of the UConnect Defect and even armed with knowledge
14   of the exact vehicles affected, FCA often refused to diagnose the defect or otherwise
15   attempt to repair it while Class Vehicles were still under warranty. When FCA did
16   attempt repairs, it merely replaced the UConnect with a similarly defective
17   UConnect.
18
           Date of Complaint:        March 7, 2018
19         Date of Incident:         March 1, 2018
           NHTSA ID No.:             11076628
20         VIN:                      2C4RC1GG1HR****
           Vehicle Type:             2017 Chrysler Pacifica
21
           LEASED A NEW PACIFICA A FEW MONTHS AGO. AROUND
22         THE END OF FEBRUARY THE VEHICLE STALLED WHILE
           PARKED. THEN WHILE STARTING UP THE VEHICLE IN
23         MARCH THE VEHICLE INFORMATION SYSTEM SCREEN
           SHUT OFF FOR NO REASON, THIS INCLUDED SENSORS,
24         BACK UP CAMERAS , NAV , CLIMATE, RADIO ETC.
25         Date of Complaint:        December 29, 2017
           Date of Incident:         October 14, 2017
26         NHTSA ID No.:             11057493
           VIN:                      2C4RC1GG0HR****
27         Vehicle Type:             2017 Chrysler Pacifica
28         THE UCONNECT ENTERTAINMENT SYSTEM WILL ALSO
           MALFUNCTION FROM TIME TO TIME. SEVERAL SOFTWARE
                                              Page 27
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.133 Filed 02/08/21 Page 29 of 51



           UPDATES HAVE BEEN INITIATED, ADDRESSING WINDOW
 1         AND TRANSMISSION CONCERNS ACCORDING TO THE
           DEALERSHIP'S SERVICE DEPARTMENT. YET, THE VEHICLE
 2         DOES NOT FUNCTION PROPERLY, WHERE IDLE AND
           TRANSMISSION     FUNCTIONING    OFTEN     APPEARS
 3         COMPROMISED (ROUGH IDLE, ROUGH SHIFTING, SUDDEN
           RPM INCREASES AND ACCELERATION BURSTS WHEN
 4         SHIFTING FROM REVERSE TO DRIVE). I FEAR THIS CAR IS
           NOT SAFE FOR MY WIFE AND THREE YOUNG CHILDREN.
 5
           Date of Complaint:     September 20, 2017
 6         Date of Incident:      September 6, 2017
           NHTSA ID No.:          11024613
 7         VIN:                   2C4RC1BG6HR ****
           Vehicle Type:          2017 Chrysler Pacifica
 8
           AFTER FOLLOWING GIVEN INSTRUCTIONS MY RADIO
 9         UCONNECT SYSTEM HAS BECOME NONFUNCTIONAL
10         I HAVE BEEN TOLD BY THE MANUFACTURER I HAVE TO
           WAIT FOR AN UPDATE OR A FIX. IT HAS BEEN OVER A
11         WEEK ALREADY...UPDATED 10/25/17 *BF
12         Date of Complaint:     August 17, 2017
           Date of Incident:      July 1, 2017
13         NHTSA ID No.:          11016084
           VIN:                   N/A
14         Vehicle Type:          2017 Chrysler Pacifica
15         MY TOUCH SCREEN IS UNRESPONSIVE THREE FOURTHS OF
           THE TIME THAT I TRY IT. YOU ARE GOING TO MAKE ME PUT
16         A SPECIFIC DATE HERE BUT THAT DOES NOT APPLY
           BECAUSE IT'S BEEN SINCE THE BEGINNING AND HERE I AM
17         AND IT RIGHT NOW AND IT'S DOING IT AGAIN.
18         Date of Complaint:     August 19, 2017
           Date of Incident:      August 1, 2017
19         NHTSA ID No.:          11120139
           VIN:                   2C3CCABG1HH****
20         Vehicle Type:          2017 Chrysler 300
21         LREAR CAMERA LOCKS UP ON SCREEN AND YOU CAN NOT
           DO ANYTHING WITH COMPUTER,VEHICLE MUST BE
22         TURNED OFF AND RESTARTED
23         Date of Complaint:     July 10, 2017
           Date of Incident:      April 4, 2017
24         NHTSA ID No.:          11004078
           VIN:                   2C4RC1EG5HR****
25         Vehicle Type:          2017 Chrysler Pacifica
26         TL* THE CONTACT OWNS A 2017 CHRYSLER PACIFICA. THE
           CONTACT STATED THAT THE BACK UP CAMERA DID NOT
27         CEASE TO FUNCTION EVEN AFTER BEING SHIFTED INTO
           DRIVE. THE FAILURE OCCURRED INTERMITTENTLY. THE
28         VEHICLE WAS TAKEN TO THE ROUTE 1 CHRYSLER DEALER,
           BUT THE FAILURE COULD NOT BE DUPLICATED. THE
                                           Page 28
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.134 Filed 02/08/21 Page 30 of 51



           MANUFACTURER WAS NOTIFIED OF THE FAILURE AND
 1         STATED THAT NOTHING COULD BE DONE. THE
           MANUFACTURER INSTRUCTED THE CONTACT TO STOP
 2         CALLING AND PROVIDED CASE NUMBER: 31318899. THE
           FAILURE MILEAGE WAS APPROXIMATELY 16,000.
 3
 4
                       Customer Complaints on Third-Party Websites
 5
           86.      Consumers similarly complained about the defect on various online
 6
     forums. Below are some examples.
 7
 8                Over the air uconnect update caused the radio to freeze. As a result,
                   the uconnect console screen is frozen or rather flashes the
 9                 Chrysler/Sirius logo constantly.              This “update” disabled
                   radio/Bluetooth/electronic controls/navigational/functions. Chrysler
10                 says it sent a “fix” to the dealer. The dealer says it has not received it.
                   I am in an endless loop.
11                 I have been driving for weeks without a radio or handsfree or
                   navigational assistance. I use my phone as a “substitute”. I need to
12                 trade this car in. for all the nice features of a large car, I never would
                   have leased it without radio functions.” (Complaint posted to
13                 CarComplaints.com dated September 8, 2017).
14                “Our theater system has not worked properly since we purchased the
                   new vehicle the new vehicle 4 months ago. The car is at the dealership
15                 for repair, but the software patches have not worked and have
                   corrupted the entire system. Chrysler does not know how to fix the
16                 problem or what is causing the issue. My band new $50,000+ vehicle
                   has been sitting at the dealership with no expectation on when the
17                 problem will be fixed. (Complaint posted to CarComplaints.com dated
                   April 27, 2018).
18
                  “On numerous occasions the navigation screen would go black or
19                 freeze up. On multiple occasions the uconnect theater would not work.
                   Everytime we took it to the dealership said it was fine and didn’t need
20                 investigate the issue. Recently, we went to the store and made several
                   stops at different stores on our last stop the van would not recognize
21                 the keys. We couldn’t lock or unlock the van. I had to pull out the
                   emergency key to get into the van. Once inside the van didn’t
22                 recognize the keys. I ended up having to google the issue for a work
                   around to get home. The entire ride there was a display stating that the
23                 key was not in the vehicle. We made on more stop and an left the van
                   running. Ten minutes later it recognized the key and a uconnect started
24                 working again. The van is a 2018 and less than a year old. This is
                   unacceptable for a new vehicle.                (Complaint posted to
25                 CarComplaints.com dated January 31, 2019).
26                “Two wonky situations with Uconnect Theater:
                   1. The screen displays the backup camera while driving forward under
27                 16/17 MPH then switches to the blue “X” screen of death above 16/17
                   MPH. It will flip back and forth depending on the speed driven. The
28                 touchscreen is unusable in this condition. Nothing seems to fixes the
                   issue except stopping/turning off the van. No patter as to why this
                                                 Page 29
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.135 Filed 02/08/21 Page 31 of 51



                    situation occurs.
 1                  2. If a DVD/bluray is in the van while parked then the van is started
                    while the move continues to play, shortly thereafter, the head-unit
 2                  displays the blue “x” screen of death. Nothing seems to fixes the issue
                    except stopping/turning off the van.
 3                  It feels lik it’s a software issue that can be fixed with an bug fix update.
                    Asked about this with two difference dealers and they both give the
 4                  same shoulder shrug.” (Complaint posted to CarComplaints.com
                    dated April 18, 2019.).
 5
                  “Technology-wise I give it 2 stars. The screen interface is just ok, it’s
 6                 main issue is glitches. The backup camera would not work from time
                   to time, volume would get stuck, screens would jump back and forth,
 7                 sometimes the entire interface will simply reset itself mid-drive. Talk
                   about distraction.” (Complaint posted to kbb.com dated April 20,
 8                 2019).
 9                “Backup camera is completely black 90% of the time. The rest of the
                   time it works great. Just paid $125 for a diagnostic by the dealer.
10                 Dealer says we need a new camera and wiring harness. Cost is about
                   $650 plus tax. Has anybody been here? Thanks, pt.” (Complaint
11                 posted to https://www.pacificaforums.com/threads/backup-camera-
                   failure.43955/).
12
                  “This morning was the second time now that our uconnect screen has
13                 gone somewhat berserk and won't respond to touch. It just quickly
                   flashes continuously through each of the screens (radio, climate,
14                 phone, settings, etc) and won't stop. We've tried turning the screen off,
                   but it just automatically turns itself back on and continues the flashing.
15                 We've tried resetting the system and that didn't stop it either. We have
                   to turn the car off completely to get it to stop. When this happens when
16                 you're in the middle of a commute, it's extremely frustrating and
                   distracting. Has anyone else experienced this?” (Complaint posted to
17                 https://www.pacificaforums.com/threads/uconnect-flashes-through-
                   screens-uncontrollably.21129/#post-272665).
18
                  “Hi All
19                 My 2018 Pacifica Limited is 10 days old (new) and since last night the
                   Uconnect screen has been going on and off in 30 seconds cycles. When
20                 it's off, I have no backup camera, no Bluetooth phone connection, no
                   media/radio etc. That's not a nice welcome to a new car
21                 Anyone           had      this?”      (Complaint      posted        to
                   https://www.pacificaforums.com/threads/uconnect-8-4-
22                 crashing.30458/#post-399490 on February 11, 2018).
23                “I have a 2018 pacifica and the rearview camera doesnt show when in
                   reverse. Not sure if their is a glitch or a software update that I'm
24                 missing?”              (Complaint               posted             to
                   https://www.pacificaforums.com/threads/rearview-camera-not-
25                 working.40177/ on September 26, 2018).
26         87.      FCA had superior and exclusive knowledge of the UConnect Defect
27   and knew or should have known that the defect was not known or reasonably
28   discoverable by Plaintiffs and Class Members before they purchased or leased the

                                                 Page 30
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.136 Filed 02/08/21 Page 32 of 51




 1   Class Vehicles.
 2          88.     Plaintiffs are informed and believe, and based thereon allege, that
 3   before Plaintiffs purchased their respective Class Vehicles, and since early 2015,
 4   FCA knew about the UConnect Defect through sources not available to consumers,
 5   including pre-release testing data, early consumer complaints to FCA and its
 6   dealers, testing conducted in response to those consumer complaints, high failure
 7   rates of the UConnect, the data demonstrating the inordinately high volume of
 8   replacement part sales, and other aggregate data from FCA dealers about the
 9   problem.
10          89.     FCA is experienced in the design and manufacture of consumer
11   vehicles. As an experienced manufacturer, FCA conducts tests, including pre-sale
12   durability testing, on incoming components, including the UConnect, to verify the
13   parts are free from defect and align with FCA’s specifications.18 Thus, FCA knew
14   or should have known the UConnect was defective and prone to put drivers in
15   dangerous situations due to the inherent risk of the UConnect Defect failing and
16   causing the backup camera, navigation, or phone connectivity to be compromised
17   or fail.
18          90.     Additionally, Defendant should have learned of this widespread defect
19   from the sheer number of reports received from dealerships. Defendant FCA’s
20   customer relations department, which interacts with individual dealerships to
21   identify potential common defects, received numerous reports regarding the
22   UConnect Defect, which led to the release of the aforementioned TSBs,
23   manufacturer communications and/or recalls.
24          91.     FCA’s customer relations department also collects and analyzes field
25   data including, but not limited to, repair requests made at dealerships, technical
26   reports prepared by engineers who have reviewed vehicles for which warranty
27          18
                   Akweli Parker, How Car Testing Works, HOWSTUFFWORKS.COM,
28   http://auto.howstuffworks.com/car-driving-safety/safety-regulatory-devices/car-testing.htm
     (“The idea behind car testing is that it allows manufactures to work out all the kinks and potential
     problems of a model before it goes into full production.”) (last viewed June 5, 2019).
                                                     Page 31
                                   SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.137 Filed 02/08/21 Page 33 of 51




 1   coverage is being requested, parts sales reports, and warranty claims data.
 2         92.      Defendant’s warranty department similarly analyzes and collects data
 3   submitted by its dealerships to identify warranty trends in its vehicles. It is
 4   Defendant’s policy that when a repair is made under warranty the dealership must
 5   provide FCA with detailed documentation of the problem and a complete disclosure
 6   of the repairs employed to correct it. Dealerships have an incentive to provide
 7   detailed information to Defendant, because they will not be reimbursed for any
 8   repairs unless the justification for reimbursement is sufficiently detailed.
 9         93.      The existence of the UConnect Defect is a material fact that a
10   reasonable consumer would consider when deciding whether to purchase or lease a
11   Class Vehicle. No consumer would have reason to search for the UConnect Defect
12   in any publicly available resources. Nor should they as they reasonably rely on FCA
13   to either disclose the defect, or sell a vehicle without the UConnect Defect, as FCA
14   is obligated to do by law. Further, even had consumers searched for problems with
15   the UConnect, FCA itself has never publicly or affirmatively disclosed the
16   UConnect Defect. Instead, FCA repeatedly told consumers that the was no defect,
17   that it had repaired the UConnect Defect, or that it was unable to duplicate the
18   Defect. Had Plaintiffs and other Class Members known of the UConnect Defect,
19   they would have paid less for the Class Vehicles or would not have purchased or
20   leased them.
21         94.      Reasonable consumers, like Plaintiffs, expect that a vehicle’s
22   UConnect is safe, will function in a manner that will not pose a safety risk, and is
23   free from defects. Plaintiffs and Class Members further reasonably expect that FCA
24   will not sell or lease vehicles with known safety defects, such as the UConnect
25   Defect, and will disclose any such defects to its consumers when it learns of them.
26   They did not expect FCA to conceal and fail to disclose the UConnect Defect to
27   them, and to then continually deny its existence.
28
                                               Page 32
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.138 Filed 02/08/21 Page 34 of 51




 1                   FCA Has Actively Concealed the UConnect Defect
 2          95.     Despite its knowledge of the UConnect Defect in the Class Vehicles,
 3   FCA actively concealed the existence and nature of the defect from Plaintiffs and
 4   Class Members. Specifically, FCA failed to disclose or actively concealed at and
 5   after the time of purchase, lease, or repair:
 6                  (a)   any and all known material defects or material nonconformity
 7                        of the Class Vehicles, including the defects pertaining to the
 8                        UConnect;
 9                  (b)   that the Class Vehicles, including the UConnect, were not in
10                        good in working order, were defective, and were not fit for their
11                        intended purposes; and
12                  (c)   that the Class Vehicles and the UConnect were defective,
13                        despite the fact that FCA learned of such defects as early as early
14                        2015.
15          96.     When consumers present their Class Vehicles to an authorized FCA
16   dealer for UConnect repairs, rather than repair the problem under warranty, FCA
17   dealers either inform consumers that their vehicles are functioning properly or
18   conduct repairs that merely mask the UConnect Defect.
19          97.     FCA has caused Class Members to expend money at its dealerships to
20   diagnose, repair or replace the Class Vehicles’ UConnect and/or related
21   components, despite FCA’s knowledge of the UConnect Defect.
22                    FCA Has Unjustly Retained A Substantial Benefit
23          98.     On information and belief, Plaintiffs allege that Defendant unlawfully
24   failed to disclose the alleged defect to induce them and other putative Class
25   Members to purchase or lease the Class Vehicles.
26          99.     Plaintiffs further allege that Defendant thus engaged in deceptive acts
27   or practices pertaining to all transactions involving the Class Vehicles, including
28   Plaintiffs’.

                                                 Page 33
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.139 Filed 02/08/21 Page 35 of 51




 1         100. As discussed above therefore, Plaintiffs allege that Defendant
 2   unlawfully induced them to purchase their respective Class Vehicles by concealing
 3   a material fact (the defective UConnect) and that they would have paid less for the
 4   Class Vehicles, or not purchased them at all, had they known of the defect.
 5         101. Accordingly, Defendant’s ill-gotten gains, benefits accrued in the form
 6   of increased sales and profits resulting from the material omissions that did - and
 7   likely will continue to - deceive consumers, should be disgorged.
 8                           CLASS ACTION ALLEGATIONS
 9         102. Plaintiffs bring this lawsuit as a class action on behalf of themselves
10   and all others similarly situated as members of the proposed Class pursuant to
11   Federal Rules of Civil Procedure 23(a) and 23(b)(3). This action satisfies the
12   numerosity, commonality, typicality, adequacy, predominance, and superiority
13   requirements of those provisions.
14         103. The Class and Sub-Classes are defined as:
15                Class: All persons in California who purchased or leased
                  any 2017-2019 Chrysler Pacifica or Chrysler 300
16                Vehicles equipped with FCA US LLC’s “UConnect”
                  infotainment system (“Class Vehicles”) designed,
17                manufactured, marketed, distributed, sold, warranted,
                  and/or serviced by FCA US, LLC.
18
                  CLRA Sub-Class: All members of the California Sub-
19                Class who are “consumers” within the meaning of
                  California Civil Code § 1761(d).
20
                  Implied Warranty Sub-Class: All members of the
21                Class who purchased or leased their Class Vehicles in the
                  State of California.
22
23         104. Excluded from the Class and Sub-Classes are: (1) Defendant, any
24   entity or division in which Defendant has a controlling interest, and their legal
25   representatives, officers, directors, assigns, and successors; (2) the Judge to whom
26   this case is assigned and the Judge’s staff; (3) any Judge sitting in the presiding state
27   and/or federal court system who may hear an appeal of any judgment entered; and
28   (4) those persons who have suffered personal injuries as a result of the facts alleged

                                                Page 34
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.140 Filed 02/08/21 Page 36 of 51




 1   herein. Plaintiffs reserve the right to amend the Class and Sub-Class definitions if
 2   discovery and further investigation reveal that the Class and Sub-Class should be
 3   expanded or otherwise modified.
 4         105. Numerosity:       Although the exact number of Class Members is
 5   uncertain, and can only be ascertained through appropriate discovery, the number
 6   is significant enough, well into the multiple thousands or hundreds of thousands,
 7   such that joinder is impracticable. The disposition of the claims of these Class
 8   Members in a single action will provide substantial benefits to all parties and to the
 9   Court. The Class Members are readily identifiable from information and records in
10   Defendant’s possession, custody, or control, as well as from records kept by the
11   Department of Motor Vehicles.
12         106. Typicality: Plaintiffs’ claims are typical of the claims of the Class in
13   that Plaintiffs, like all Class Members, purchased or leased a Class Vehicle
14   designed, manufactured, and distributed by FCA. The representative Plaintiffs, like
15   all Class Members, have been damaged by Defendant’s misconduct in that they
16   have incurred or will incur the cost of repairing or replacing the defective UConnect
17   and/or its components. Furthermore, the factual bases of FCA’s misconduct are
18   common to all Class Members and represent a common thread resulting in injury to
19   the Class.
20         107. Commonality: There are numerous questions of law and fact common
21   to Plaintiffs and the Class that predominate over any question affecting Class
22   Members individually.      These common legal and factual issues include the
23   following:
24                (a)   Whether Class Vehicles suffer from defects relating to the
25                      Uconnect system;
26                (b)   Whether the defects relating to the Uconnect system constitute
27                      an unreasonable safety risk;
28                (c)   Whether Defendant knew about the defects pertaining to the

                                              Page 35
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.141 Filed 02/08/21 Page 37 of 51




 1                    UConnect and, if so, how long Defendant has known of the
 2                    defect;
 3              (d)   Whether the defective nature of the UConnect constitutes a
 4                    material fact;
 5              (e)   Whether Defendant has had an ongoing duty to disclose the
 6                    defective nature of the Uconnect system to Plaintiffs and Class
 7                    Members;
 8              (f)   Whether Plaintiffs and the other Class Members are entitled to
 9                    equitable relief, including a preliminary and/or a permanent
10                    injunction;
11              (g)   Whether Defendant knew or reasonably should have known of
12                    the defects pertaining to the Uconnect system before it sold and
13                    leased Class Vehicles to Class Members;
14              (h)   Whether Defendant should be declared financially responsible
15                    for notifying the Class Members of problems with the Class
16                    Vehicles and for the costs and expenses of repairing and
17                    replacing the defective Uconnect system and/or its components;
18              (i)   Whether Defendant is obligated to inform Class Members of
19                    their right to seek reimbursement for having paid to diagnose,
20                    repair, or replace their defective Uconnect systems and/or its
21                    components;
22              (j)   Whether Defendant breached the implied warranty of
23                    merchantability pursuant to the Magnuson-Moss Warranty Act;
24              (k)   Whether Defendant breached the implied warranty of
25                    merchantability pursuant to the Song-Beverly Act
26              (l)   Whether Defendant breached its express warranties; and
27              (m)   Whether Defendant breached written warranties pursuant to the
28                    Magnuson-Moss Warranty Act.

                                           Page 36
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.142 Filed 02/08/21 Page 38 of 51




 1         108. Adequate Representation: Plaintiffs will fairly and adequately protect
 2   the interests of the Class Members. Plaintiffs have retained attorneys experienced
 3   in the prosecution of class actions, including consumer and product defect class
 4   actions, and Plaintiffs intend to vigorously prosecute this action.
 5         109. Predominance and Superiority: Plaintiffs and Class Members have all
 6   suffered, and will continue to suffer, harm and damages as a result of Defendant’s
 7   unlawful and wrongful conduct. A class action is superior to other available
 8   methods for the fair and efficient adjudication of the controversy. Absent a class
 9   action, most Class Members would likely find the cost of litigating their claims
10   prohibitively high and would therefore have no effective remedy. Because of the
11   relatively small size of the individual Class Members’ claims, it is likely that only
12   a few Class Members could afford to seek legal redress for Defendant’s misconduct.
13   Absent a class action, Class Members will continue to incur damages, and
14   Defendant’s misconduct will continue unabated without remedy or relief. Class
15   treatment of common questions of law and fact would also be a superior method to
16   multiple individual actions or piecemeal litigation in that it will conserve the
17   resources of the courts and the litigants and promote consistency and efficiency of
18   adjudication.
19                             FIRST CAUSE OF ACTION
20             (Violation of California’s Consumers Legal Remedies Act,
21                         California Civil Code § 1750, et seq.)
22                          (On Behalf of the CLRA Sub-Class)
23         110. Plaintiffs incorporate by reference all other allegations contained in the
24   other paragraphs of this Complaint.
25         111. Plaintiffs bring this cause of action on behalf of themselves and the
26   CLRA Sub-Class (CLRA Sub-Class).
27         112. Defendant is a “person” as defined by California Civil Code § 1761(c).
28         113. Plaintiffs and the CLRA Sub-Class members are “consumers” within

                                              Page 37
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.143 Filed 02/08/21 Page 39 of 51




 1   the meaning of California Civil Code § 1761(d) because they purchased their Class
 2   Vehicles primarily for personal, family, or household use.
 3         114. By failing to disclose and concealing the defective nature of the
 4   UConnect from Plaintiffs and prospective CLRA Sub-Class members, Defendant
 5   violated California Civil Code § 1770(a), as it represented that the Class Vehicles
 6   and their UConnect had characteristics and benefits that they do not have, and
 7   represented that the Class Vehicles and their UConnect were of a particular
 8   standard, quality, or grade when they were of another. See Cal. Civ. Code §§
 9   1770(a)(5) & (7).
10         115. Defendant’s unfair and deceptive acts or practices occurred repeatedly
11   in Defendant’s trade or business, were capable of deceiving a substantial portion of
12   the purchasing public and imposed a serious safety risk on the public.
13         116. Defendant knew that the Class Vehicles and their UConnect suffered
14   from an inherent defect, were defectively designed, and were not suitable for their
15   intended use.
16         117. As a result of their reliance on Defendant’s omissions, owners and/or
17   lessees of the Class Vehicles, including Plaintiffs, suffered an ascertainable loss of
18   money, property, and/or value of their Class Vehicles. Additionally, as a result of
19   the UConnect Defect, Plaintiffs and the CLRA Sub-Class members were harmed
20   and suffered actual damages in that the Class Vehicles’ UConnect and its
21   components are substantially certain to fail before their expected useful life has run.
22         118. Defendant was under a duty to Plaintiffs and the CLRA Sub- Class
23   members to disclose the defective nature of the UConnect and/or the associated
24   repair costs because:
25                (a)    Defendant was in a superior position to know the true state of
26                       facts about the safety defect in the Class Vehicles’ UConnect;
27                (b)    Plaintiffs and the CLRA Sub-Class members could not
28                       reasonably have been expected to learn or discover that their

                                               Page 38
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.144 Filed 02/08/21 Page 40 of 51




 1                         UConnect had a dangerous safety defect until it manifested; and
 2                   (c)   Defendant knew that Plaintiffs and the CLRA Sub-Class
 3                         members could not reasonably have been expected to learn of or
 4                         discover the safety defect.
 5             119. In failing to disclose the defective nature of UConnect, Defendant
 6   knowingly and intentionally concealed material facts and breached its duty not to
 7   do so.
 8             120. The facts Defendant concealed from or failed to disclose to Plaintiffs
 9   and the CLRA Sub-Class members are material in that a reasonable consumer
10   would have considered them to be important in deciding whether to purchase or
11   lease the Class Vehicles or pay less. Had Plaintiffs and the CLRA Sub-Class
12   members known that the Class Vehicles’ UConnect was defective, they would not
13   have purchased or leased the Class Vehicles or would have paid less for them.
14             121. Plaintiffs and the CLRA Sub-Class members are reasonable consumers
15   who do not expect the UConnect installed in their vehicles to exhibit problems such
16   as the UConnect Defect. This is the reasonable and objective consumer expectation
17   relating to a vehicle’s UConnect.
18             122. As a result of Defendant’s conduct, Plaintiffs and the CLRA Sub-Class
19   members were harmed and suffered actual damages in that, on information and
20   belief, the Class Vehicles experienced and will continue to experience problems
21   such as the UConnect Defect.
22             123. As a direct and proximate result of Defendant’s unfair or deceptive acts
23   or practices, Plaintiffs and the CLRA Sub-Class members suffered and will continue
24   to suffer actual damages.
25             124. Plaintiffs and the CLRA Sub-Class members are entitled to equitable
26   relief.
27             125. Plaintiffs provided Defendant with notice of its violations of the CLRA
28   pursuant to California Civil Code § 1782(a). Defendant has to date failed to provide

                                                 Page 39
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.145 Filed 02/08/21 Page 41 of 51




 1   appropriate relief for their violations of the CLRA. Accordingly, Plaintiffs seek
 2   monetary, compensatory, and punitive damages, in addition to injunctive and
 3   equitable relief.
 4                              SECOND CAUSE OF ACTION
 5               (Breach of Implied Warranty Pursuant to Song-Beverly
 6    Consumer Warranty Act, California Civil Code §§ 1792 and 1791.1, et seq.)
 7                       (On Behalf of the Implied Warranty Sub-Class)
 8         126. Plaintiffs incorporate by reference the allegations contained in the
 9   other paragraphs of this Complaint.
10         127. Plaintiffs bring this cause of action against Defendant on behalf of
11   themselves and the Implied Warranty Sub-Class (IW Sub-Class).
12         128. Defendant was at all relevant times the manufacturer, distributor,
13   warrantor, and/or seller of the Class Vehicles. Defendant knew or had reason to
14   know of the specific use for which the Class Vehicles were purchased or leased.
15         129. Defendant provided Plaintiffs and the Implied Warranty Sub-Class
16   members with an implied warranty that the Class Vehicles and their components
17   and parts are merchantable and fit for the ordinary purposes for which they were
18   sold. However, the Class Vehicles are not fit for their ordinary purpose of providing
19   reasonably reliable and safe transportation because, inter alia, the Class Vehicles
20   and their UConnect suffered from an inherent defect at the time of sale and
21   thereafter and are not fit for their particular purpose of providing safe and reliable
22   transportation.
23         130. Defendant impliedly warranted that the Class Vehicles were of
24   merchantable quality and fit for their intended use. This implied warranty included,
25   among other things: (i) a warranty that the Class Vehicles and their UConnect,
26   which were manufactured, supplied, distributed, and/or sold by FCA, would provide
27   safe and reliable transportation; and (ii) a warranty that the Class Vehicles and their
28   UConnect would be fit for their intended use.

                                                Page 40
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.146 Filed 02/08/21 Page 42 of 51




 1            131. Contrary to the applicable implied warranties, the Class Vehicles and
 2   their UConnect at the time of sale and thereafter were not fit for their ordinary and
 3   intended purpose of providing Plaintiffs and the IW Sub-Class members with
 4   reliable, durable, and safe transportation. Instead, the Class Vehicles are defective,
 5   including the defective UConnect.
 6            132. The alleged UConnect Defect is inherent and was present in each Class
 7   Vehicle at the time of sale.
 8            133. As a result of Defendant’s breach of the applicable implied warranties,
 9   owners and/or lessees of the Class Vehicles suffered an ascertainable loss of money,
10   property, and/or value of their Class Vehicles. Additionally, as a result of the
11   UConnect Defect, Plaintiffs and the IW Sub-Class members were harmed and
12   suffered actual damages in that the Class Vehicles’ UConnect and/or its components
13   are substantially certain to fail before their expected useful life has run.
14            134. Defendant’s actions, as complained of herein, breached the implied
15   warranty that the Class Vehicles were of merchantable quality and fit for such use
16   in violation of California Civil Code §§ 1792 and 1791.1.
17                              THIRD CAUSE OF ACTION
18       (Violation of California Business & Professions Code § 17200, et seq.)
19                                  (On Behalf of the Class)
20            135. Plaintiffs incorporate by reference the allegations contained in the
21   other paragraphs of this Complaint.
22            136. Plaintiffs bring this cause of action on behalf of themselves and the
23   Class.
24            137. As a result of their reliance on Defendant’s omissions, owners and/or
25   lessees of the Class Vehicles, including Plaintiffs, suffered an ascertainable loss of
26   money, property, and/or value of their Class Vehicles. Additionally, as a result of
27   the UConnect Defect, Plaintiffs and the Class members were harmed and suffered
28   actual damages in that the Class Vehicles’ UConnect and/or its components are

                                                Page 41
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.147 Filed 02/08/21 Page 43 of 51




 1   substantially certain to fail before their expected useful life has run.
 2         138. California Business & Professions Code § 17200 prohibits acts of
 3   “unfair competition,” including any “unlawful, unfair or fraudulent business act or
 4   practice” and “unfair, deceptive, untrue or misleading advertising.”
 5         139. Plaintiffs and the Class members are reasonable consumers who do not
 6   expect their UConnect to exhibit problems such as freezing, loss of back up camera
 7   functionality, loss of navigations, black screens, repeated unintentional reboots, and
 8   general lack of operation.
 9         140. Defendant knew the Class Vehicles and their UConnect were
10   defectively designed or manufactured, would fail prematurely, and were not suitable
11   for their intended use.
12         141. In failing to disclose the UConnect Defect, Defendant has knowingly
13   and intentionally concealed material facts and breached its duty not to do so.
14         142. Defendant was under a duty to Plaintiffs and the Class members to
15   disclose the defective nature of the Class Vehicles and their UConnect because:
16                (a)    Defendant was in a superior position to know the true state of
17                       facts about the safety defect in the Class Vehicles’ UConnect;
18                       and
19                (b)    Defendant actively concealed the defective nature of the Class
20                       Vehicles and their UConnect from Plaintiffs and the Class.
21         143. The facts Defendant concealed from or failed to disclose to Plaintiffs
22   and the Class members are material in that a reasonable person would have
23   considered them to be important in deciding whether to purchase or lease Class
24   Vehicles. Had they known of the UConnect Defect, Plaintiffs and the other Class
25   members would have paid less for Class Vehicles equipped with the UConnect or
26   would not have purchased or leased them at all.
27         144. Defendant continued to conceal the defective nature of the Class
28   Vehicles and their UConnect even after Plaintiffs and the other Class members

                                                 Page 42
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.148 Filed 02/08/21 Page 44 of 51




 1   began to report problems.
 2         145. Defendant’s conduct was and is likely to deceive consumers.
 3         146. Defendant’s acts, conduct, and practices were unlawful, in that they
 4   constituted:
 5                  (a)   Violations of California’s Consumers Legal Remedies Act;
 6                  (b)   Violations of the Song-Beverly Consumer Warranty Act,
 7                        including California Civil Code §§ 1792 and 1791.1.;
 8                  (c)   Violations of the Magnuson-Moss Warranty Act; and
 9                  (d)   Breach of Express Warranty under California Commercial Code
10                        § 2313.
11         147. Defendant’s acts, conduct, and practices were unfair because:
12                  (a)   the harm to consumers far outweighs the utility of Defendant’s
13                        conduct, which is solely to increase Defendant’s profits at the
14                        expense of consumers;
15                  (b)   consumers could not reasonably avoid harm, as they are
16                        unaware of the UConnect Defect prior to purchase; and
17                  (c)   public policy, as set forth in California’s Consumers Legal
18                        Remedies Act, Song-Beverly Consumer Warranty Act, and
19                        Magnuson-Moss Warranty Act, favors consumer protection
20                        from Defendant’s specific conduct described herein.
21         148. By its conduct, Defendant has engaged in unfair competition and
22   unlawful, unfair, and fraudulent business practices.
23         149. Defendant’s unfair or deceptive acts or practices occurred repeatedly
24   in Defendant’s trade or business and were capable of deceiving a substantial portion
25   of the purchasing public.
26         150. As a direct and proximate result of Defendant’s unfair and deceptive
27   practices, Plaintiffs and the other Class members have suffered and will continue to
28   suffer actual damages.

                                                Page 43
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.149 Filed 02/08/21 Page 45 of 51




 1         151. Defendant has been unjustly enriched and should be required to make
 2   restitution to Plaintiffs and the other Class members pursuant to §§ 17203 and 17204
 3   of the Business & Professions Code.
 4                           FOURTH CAUSE OF ACTION
 5      (Breach of Written Warranty under the Magnuson-Moss Warranty Act,
 6                                15 U.S.C. § 2303 et seq.)
 7                                (On Behalf of the Class)
 8         152. Plaintiffs incorporate by reference the allegations contained in the
 9   other paragraphs of this Complaint.
10         153. Plaintiffs bring this cause of action on behalf of themselves and on
11   behalf of the Class against Defendant.
12         154. Defendant provided all purchasers and lessees of the Class Vehicles
13   with an express warranty described infra, which became a material part of the
14   bargain. Accordingly, Defendant’s express warranty is an express warranty under
15   state law.
16         155. The UConnect and its component parts were manufactured and/or
17   installed in the Class Vehicles by Defendant and are covered by the express
18   warranty.
19         156. In a section entitled “What’s Covered,” Defendant’s express warranty
20   provides in relevant part that “The Basic Limited Warranty covers the cost of all
21   parts and labor needed to repair any item on your vehicle when it left the
22   manufacturing plant that is defective in material, workmanship or factory
23   preparation.” The warranty further provides that “You pay nothing for these repairs.
24   These warranty repairs or adjustments—including all parts and labor connected
25   with them—will be made by your dealer at no charge, using new or remanufactured
26   parts.”
27         157. According to FCA, “The Basic Limited Warranty lasts for 36 months
28   from the date it begins or for 36,000 miles on the odometer, whichever occurs first.”

                                              Page 44
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.150 Filed 02/08/21 Page 46 of 51




 1         158. Defendant breached the express warranties by selling and leasing Class
 2   Vehicles with the UConnect Defect, requiring repair or replacement within the
 3   warranty period, and refusing to honor the express warranty by repairing or
 4   replacing, free of charge, the UConnect and its component parts, and instead,
 5   replacing the defective UConnect and its components with equally defective
 6   UConnect and components. By simply replacing Plaintiffs’ and Class Members’
 7   defective UConnect with similarly defective parts, FCA has failed to “repair” the
 8   defects as alleged herein.
 9         159. Plaintiffs and the class were not required to notify FCA of the breach
10   or were excused from doing so because affording FCA a reasonable opportunity to
11   cure its breach of written warranty would have been futile.
12         160. Plaintiffs and the Class provided FCA with notice of the issues
13   complained of herein within a reasonable time by presenting their Class Vehicles to
14   authorized FCA dealers for repair of the UConnect defect.
15         161. As a direct and proximate cause of Defendant’s breach, Plaintiffs and
16   the other Class members have suffered, and continue to suffer, damages, including
17   economic damages at the point of sale or lease. Additionally, Plaintiffs and the other
18   Class members have incurred or will incur economic damages at the point of repair
19   in the form of the cost of repair.
20         162. Plaintiffs and the other Class members are entitled to legal and
21   equitable relief against Defendant, including actual damages, consequential
22   damages, specific performance, attorneys’ fees, costs of suit, and other relief as
23   appropriate.
24                                FIFTH CAUSE OF ACTION
25      (Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
26                                   15 U.S.C. § 2303 et seq.)
27                                   (On Behalf of the Class)
28         163. Plaintiffs incorporate by reference the allegations contained in the

                                                 Page 45
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.151 Filed 02/08/21 Page 47 of 51




 1   other paragraphs of this Complaint.
 2         164. Plaintiffs bring this cause of action on behalf of themselves and the
 3   Class against Defendant.
 4         165. The Class Vehicles are a “consumer product” within the meaning of
 5   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
 6         166. Plaintiffs and Class Members are “consumers” within the meaning of
 7   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
 8         167. Defendant is a “supplier” and “warrantor” within the meaning of the
 9   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
10         168. FCA impliedly warranted that the Class Vehicles were of merchantable
11   quality and fit for use. This implied warranty included, among other things: (i) a
12   warranty that the Class Vehicles and their UConnect were manufactured, supplied,
13   distributed, and/or sold by FCA would provide safe and reliable transportation; and
14   (ii) a warranty that the Class Vehicles and their UConnect would be fit for their
15   intended use while the Class Vehicles were being operated.
16         169. Contrary to the applicable implied warranties, the Class Vehicles and
17   their UConnect at the time of sale and thereafter were not fit for their ordinary and
18   intended purpose of providing Plaintiffs and Class members with reliable, durable,
19   and safe transportation. Instead, the Class Vehicles are defective, including the
20   defective design of their UConnect.
21         170. Defendant’s breach of implied warranties has deprived Plaintiffs and
22   Class Members of the benefit of their bargain.
23         171. The amount in controversy of Plaintiffs’ individual claims meets or
24   exceeds the sum or value of $25,000.00. In addition, the amount in controversy
25   meets or exceeds the sum or value of $50,000.00 (exclusive of interests and costs)
26   computed on the basis of all claims to be determined in this suit.
27         172. Defendant has been afforded a reasonable opportunity to cure its
28   breach, including when Plaintiffs and Class members brought their vehicles in for

                                               Page 46
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.152 Filed 02/08/21 Page 48 of 51




 1   diagnoses and repair of the UConnect.
 2         173. As a direct and proximate cause of Defendant’s breach of implied
 3   warranties, Plaintiffs and Class members sustained and incurred damages and other
 4   losses in an amount to be determined at trial. Defendant’s conduct damaged
 5   Plaintiffs and Class members, who are entitled to recover actual damages,
 6   consequential damages, specific performance, diminution in value, costs, attorneys’
 7   fees, and/or other relief as appropriate.
 8         174. As a result of Defendant’s violations of the Magnuson-Moss Warranty
 9   Act as alleged herein, Plaintiffs and Class members have incurred damages.
10                              SIXTH CAUSE OF ACTION
11                                (For Unjust Enrichment)
12                                 (On Behalf of the Class)
13         175. Plaintiffs incorporate by reference the allegations contained in the
14   other paragraphs of this Complaint.
15         176. Plaintiffs bring this cause of action, in the alternative, on behalf of
16   themselves and the Class.
17         177. As a direct and proximate result of Defendant’s failure to disclose
18   known defects, Defendant has profited through the sale and lease of the Class
19   Vehicles. Although these vehicles are purchased through Defendant’s agents, the
20   money from the vehicle sales flows directly back to Defendant.
21         178. Additionally, as a direct and proximate result of Defendant’s failure to
22   disclose known defects in the Class Vehicles, Plaintiffs and Class Members have
23   vehicles that require repeated, high-cost repairs that can and therefore have
24   conferred an unjust substantial benefit upon Defendant.
25         179. Defendant has been unjustly enriched due to the known defects in the
26   Class Vehicles through the use of money paid that earned interest or otherwise
27   added to Defendant’s profits when said money should have remained with Plaintiffs
28   and Class Members.

                                                 Page 47
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.153 Filed 02/08/21 Page 49 of 51




 1         180. As a result of the Defendant’s unjust enrichment, Plaintiffs and Class
 2   Members have suffered damages.
 3                               RELIEF REQUESTED
 4         181. Plaintiffs, on behalf of themselves and all others similarly situated,
 5   request the Court to enter judgment against Defendant, as follows:
 6               (a)    An order certifying the proposed Class and Sub-Classes,
 7                      designating Plaintiffs as named representatives of the Class, and
 8                      designating the undersigned as Class Counsel;
 9               (a)    A declaration that Defendant is financially responsible for
10                      notifying all Class Members about the defective nature of the
11                      UConnect, including the need for periodic maintenance;
12               (b)    An order enjoining Defendant from further deceptive
13                      distribution, sales, and lease practices with respect to Class
14                      Vehicles; compelling Defendant to issue a voluntary recall for
15                      the Class Vehicles pursuant to 49 U.S.C. § 30118(a); compelling
16                      Defendant to remove, repair, and/or replace the Class Vehicles’
17                      defective UConnect and/or its components with suitable
18                      alternative product(s) that do not contain the defects alleged
19                      herein; enjoining Defendant from selling the Class Vehicles
20                      with the misleading information; and/or compelling Defendant
21                      to reform its warranty, in a manner deemed to be appropriate by
22                      the Court, to cover the injury alleged and to notify all Class
23                      Members that such warranty has been reformed;
24               (c)    A declaration requiring Defendant to comply with the various
25                      provisions of the Song-Beverly Act alleged herein and to make
26                      all the required disclosures as to the Uconnect Defect;
27               (d)    An award to Plaintiffs and the Class for compensatory,
28                      exemplary, and statutory damages, including interest, in an

                                             Page 48
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.154 Filed 02/08/21 Page 50 of 51




 1                        amount to be proven at trial;
 2                (e)     Any and all remedies provided pursuant to the Song-Beverly
 3                        Act, including California Civil Code section 1794;
 4                (f)     Any and all remedies provided pursuant to the Magnuson-Moss
 5                        Warranty Act;
 6                (g)     A declaration that Defendant must disgorge, for the benefit of
 7                        the Class, all or part of the ill-gotten profits it received from the
 8                        sale or lease of its Class Vehicles or make full restitution to
 9                        Plaintiffs and Class Members;
10                (h)     An award of attorneys’ fees and costs, as allowed by law;
11                (i)     An award of attorneys’ fees and costs pursuant to California
12                        Code of Civil Procedure § 1021.5;
13                (j)     An award of pre-judgment and post-judgment interest, as
14                        provided by law;
15                (k)     Leave to amend the Complaint to conform to the evidence
16                        produced at trial; and
17                (l)     Such other relief as may be appropriate under the circumstances.
18   DEMAND FOR JURY TRIAL
19         182. Pursuant to Federal Rule of Civil Procedure 38(b) and Central District
20   of California Local Rule 38-1, Plaintiffs demand a trial by jury of all issues in this
21   action so triable.
22   Dated: June 1, 2020                      Respectfully submitted,
23                                            CAPSTONE LAW APC

24
25                                       By: /s/ Tarek H. Zohdy
                                             Steven R. Weinmann
26                                           Tarek H. Zohdy
27                                           Cody R. Padgett
                                             Trisha K. Monesi
28
                                                Page 49
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-10278-SFC-RSW ECF No. 3, PageID.155 Filed 02/08/21 Page 51 of 51




 1                                            HAFFNER LAW PC
 2
                                          By: /s/ Graham G. Lambert________
 3                                            Joshua H. Haffner
 4                                            Graham G. Lambert
                                              Attorneys for Plaintiffs and
 5                                            all others similarly situated
 6                                            Lawrence Deutsch, Esq.*
 7                                            Jeffrey Osterwise, Esq.*
                                              BERGER MONTAGUE PC
 8                                            1818 Market Street, Suite 3600
 9                                            Philadelphia, PA 19103
                                              T: (215) 875-3062
10                                            F: (215) 875-4604
11                                            ldeutsch@bm.net
                                              josterwise@bm.net
12
13   * Admitted pro hac vice
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              Page 50
                               SECOND AMENDED CLASS ACTION COMPLAINT
